PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
MACDONALD et al.
Application No. 16/144,668
Filed: 27 Sep 2018
For: STORAGE AND RETRIEVAL SYSTEM
:
:
:
:	DECISION ON PETITION
:
:




This is a decision on the petition under 37 CFR 1.313(c), filed March 5, 2021 and April 7, 2021, to withdraw the above-identified application from issue after payment of the issue fee.

The petition is GRANTED.

The above-identified application is withdrawn from issue for consideration of a submission under 37 CFR 1.114 (request for continued examination).  See 37 CFR 1.313(c)(2).

Petitioner is advised that the issue fee paid on December 15, 2020, cannot be refunded.  If, however, this application is again allowed, petitioner may request that it be applied towards the issue fee required by the new Notice of Allowance.1

Telephone inquiries should be directed to the undersigned at (571) 272-3206.

This application is being referred to Technology Center Art Unit 3651 for processing of the request for continued examination under 37 CFR 1.114.



/LIANA S WALSH/Lead Paralegal Specialist, OPET                                                                                                                                                                                                         



    
        
            
    

    
        1	1  The request to apply the issue fee to the new Notice may be satisfied by completing and returning the new Part B – Fee(s) Transmittal Form (along with any balance due at the time of submission).  Petitioner is advised that the Issue Fee Transmittal Form must be completed and timely submitted to avoid abandonment of the application.